- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Table of Contents 1 - Press Release 3 Highlights 4 Main Information 6 Ratings 8 Book Net Income vs Adjusted Net Income 8 Summarized Analysis of Adjusted Income 9 Economic Scenario 21 Main Economic Indicators 22 Guidance 23 Statement of Income Book vs. Managerial vs. Adjusted 24 2 - Economic and Financial Analysis 29 Balance Sheet 30 Adjusted Statement of Income Consolidated 31 Financial Margin Interest and Non-Interest 31 - Financial Margin - Interest 32  Loan Financial Margin - Interest 34  Funding Financial Margin - Interest 50  Securities/Other Financial Margin - Interest 55  Insurance Financial Margin - Interest 55 - Financial Margin Non-Interest 56 Insurance, Private Pension and Savings Bonds 57 - Bradesco Vida e Previdência 61 - Bradesco Saúde Consolidated 63 - Bradesco Capitalização 64 - Bradesco Auto/RE 66 Fee and Commission Income 68 Administrative and Personnel Expenses 74 - Coverage Ratio 77 Tax Expenses 77 Equity in the Earnings (Losses) of Unconsolidated Companies 78 Other Operating Expenses (Net of Operating Revenues) 78 Operating Result 79 Non-Operating Result 79 3 - Return to Shareholders 81 Sustainability 82 Investor Relations Area RI 82 Corporate Governance 83 Bradesco Shares 83 Main Indicators 85 Dividends / Interest on Shareholders' Equity JCP 86 4 - Additional Information 87 Products and Services Market Share 88 Compulsory/Liabilities 89 Investments in Infrastructure, Information Technology and e Telecommunications 90 Market Risk 90 5 - Independent Auditors' Report 93 Independent Auditors' Report on the limited review of supplementary accounting information presented in the Report on Economic and Financial Analysis 94 6 - Financial Statements, Independent Auditors' Report and Fiscal Council's Report 95 Consolidated Financial Statements 96 1 Forward-Looking Statements This Report on Economic and Financial Analysis contains forward-looking statements relating to our business. Such statements are based on management's current expectations, estimates and projections about future events and financial trends, which could affect our business. Words such as: "believes", "anticipates", "plans", "expects", "intends", "aims", "evaluates", "predicts", "foresees", "projects", "guidelines", "should" and similar expressions are intended to identify forward-looking statements. These statements, however, do not guarantee future performance and involve risks and uncertainties, which could be beyond our control. Furthermore, certain forward-looking statements are based on assumptions that, depending on future events, may prove to be inaccurate. Therefore, actual results may differ materially from the plans, objectives, expectations, projections and intentions expressed or implied in such statements . Factors which could modify actual results include, among others, changes in regional, national and international commercial and economic conditions; inflation rates; increase in customer delinquency on the account of borrowers in loan operations, with the consequent increase in the allowance for loan losses; loss of funding capacity; loss of clients or revenues; our capacity to sustain and improve performance; changes in interest rates which could, among other events, adversely affect our margins; competition in the banking sector, financial services, credit card services, insurance, asset management and other related sectors; government regulations and fiscal matters; disputes or adverse legal proceedings or rulings; as well as credit risks and other loan and investment activity risks . Accordingly, the reader should not rely excessively on these forward-looking statements. These statements are valid only as of the date they were prepared. Except as required under applicable legislation, we assume no obligation whatsoever to update these statements, whether as a result of new information, future events or for any other motive . Few numbers of this Report were submitted to rounding adjustments. Therefore, amounts indicated as total in certain charts may not correspond to the arithmetic sum of figures preceding them. 2 Highlights The main figures obtained by Bradesco in the firstnine months of 2010 are p resented below: related to income generated in the period (R$938 million in interim and monthly dividends paid and R$1.470 billion provisioned) and R$1.752 billion to incom e from fiscal year 2009 (R$43 million monthly paid on January 4, 2009 and additional payments of R$1.709 billion paid on March 9, The Efficiency Ratio (6) stood at 42.5% in September 2010 (40.9% in September 2009) and the "adjusted-to-risk" ratio stood at 53.3% in September 2010 (55.8% in S eptember Insurance Written Premium, Pension Plan Contributions and Savings Bonds Income totaled R$22.056 billion in the first nine months of 2010. Technical provisions sto od at R$82.363 billion, equal to 31.1% of the Brazilian insurance market (period: August/10). Investments in infrastructure, information technology and telecommunication amounted to R$2.694 billion in the first nine months of 2010, growth of 8.1% compared to the same period in 2009. In the nine month period of 2010, taxes and contributions, including social security, paid or provisioned, amounted to R$10.766 billion, of which R$4. 398 billion corresponded to taxes withheld and collected from third parties, and R$6.368 billion corresponded to taxes levied on the activities of Bradesco Organization is active in the first nine months of 2010, equal to 89.4% of Adjusted Net Income. Banco Bradesco has an extensive distribution network in Brazil, with 6,374 Branches, PAB mini-branches and PAAs (3,498 Branches, 1,233 PABs and 1,643 PAAs). Customers can also use 1,559 PAEs, 31,759 ATMs in the Bradesco Dia&Noite network, 24,887 Bradesco Expresso service points, 6,194 Banco Postal (Postal Bank) branches and 9,248 ATMs in the Banco24Horas (24HourBank) network. Adjusted Net Income (1) in the period was R$7.120 billion (an increase of 23.9% from R$5.747 billion in the same period of 2009), corresponding to earnings per share of R$2.38 accrued over twelve months and Return on Average Shareholders' Equity (2) of 22.5%. Adjusted Net Income was composed of R$4.995 billion from financial activities, which represented 70% of the total, and R$2.125 billion from insurance, p rivate pension and savings bond operations, which accounted for 30% of the total. On September 30, 2010, Bradesco's market capitalization stood at R$ 114.510 billion , while the value of preferred shares rose by 19.6% (4) in the last twelve months. Total Assets stood at R$611.903 billion in September 2010, an increase of 26.0% from the balance in the same period in 2009. Return on average assets was 1.7%. The Total Loan Portfolio (5) stood at R$255.618 billion in September 201 0, up 18.6% from the same period in 2009. Operations with individuals totaled R$92.905 billion (up 23.0%), while operations with companies totaled R$162.713 billion (up 16.2%). Total Assets under Management stood at R$838.455 billion, an increase of 24.3% from September 2009. Shareholders' Equity was R$46.114 billion in September 2010, increasing by 18.6% from the balance in the same period a year earlier. The Capital Adequacy Ratio (Basel II) stood at 15.7% in September 2010, 13.5% of which under Tier I Capital. In the first nine mo nths of 2010, Intere st on Shareholders' Equity and Dividends in the amount of R$4.160 billion were paid and provisioned, of which R$2.408 billion were (1) According to the non-recurring e vents described on page 08 of the Report on Economic and Financial Analysis; (2) Excludes the effects from asset valuation adjustments registered under shareholders' equity; (3) R$127.6 billion considering the total number of shares (less treasury shares) x closing quote for preferred shares on last day in period (most net share); (4) Considering the reinvestment of dividends/interest on shareholders' equity; (5) Includessureties and guarantees, advances of credit card receivables and credit assignments (receivables-backed investment funds and mortgage-backed receivables); and (6) Accumulated over 12 months. 4 In the first nine months of 2010, employee payroll plus charges and benefits totaled R$5.717 billion. Social benefits provided to the 92,003 employees of the Bradesco Organization and their dependents amounted to R$1.332 billion, while investments intraining and development programs totaled R$68.286 million. In August 2010, Odontoprev S.A. and its parent companies Bradesco Seguros S.A. and ZNT Empreendimentos, Comércio e Participações Ltda. entered into a Memorandum of Understanding with BB Seguros Participações S.A. to start a strategic alliance for the development and sale of dental insurance. In August 2010, Bradesco and Banco do Brasil entered into a Memorandum of Understanding with Caixa Econômica Federal seeking the participation of the latter in a company to be formed in order to manage "
